DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,453,069. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 26-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,530,130. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Analysis
Claim 33: Ineligible.
The broadest reasonable interpretation of the claim encompasses a network system (e.g., hardware such as processors and memories) for processing a payment transaction card. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving an authorization request message for the transaction including payment card information associated with the cardholder; determining that the authorization request message is associated with a card-not-present account-on-file transaction based on an identifier included in the authorization request message; identifying a first expiration date included in the authorization request message, the first expiration date associated with an account number used to initiate the transaction; querying, prior to transmitting the authorization request message to an authorizing party, the database to determine that a second expiration date associated with the account number is stored therein, the second expiration date being later than the first expiration date; modifying the authorization request message by replacing the first expiration date with the second expiration date; and transmitting the modified authorization request message to the authorizing party.
In order words, the claim describes a process for replacing an old expiration date of a payment instrument with a current expiration date in order to process a transaction. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computing device to perform the steps in a network environment. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Further, the databases perform only their basic function of storing and retrieving information, which is common to all databases. Also, the computer network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 26, 40 and 47 recite the same limitations as claim 33, albeit in corresponding method, apparatus and computer readable storage medium claims. Therefore, these claims are similarly rejected under the same rationale as analyzed in claim 33, supra.

Claims 27-28, 34-35, 41-42 and 48-49 recite determining that the first expiration date is earlier than or equal to the a transaction date associated with the transaction; and transmitting the second expiration date to at least one of the merchant and an acquirer. These limitations are also part of the abstract idea identified in claim 33 without significantly more, and are similarly rejected under the same rationale as claim 33, supra.

Claim 29, 36 and 43 recite receiving an authorization response message from the authorizing party; modifying the authorization response message to include the second expiration date or an indicator that the merchant should contact the cardholder for the second expiration date; and transmitting the modified authorization response message to an acquirer associated with the supra.

Claims 30, 37, 44 and 50 recite wherein the transaction is a first transaction having a first transaction date, wherein the authorization request message is a first authorization request message, and wherein the method further comprises: receiving a second authorization request message for a second transaction having a second transaction date, the second authorization request message received at the computer device; determining that the second authorization request message is associated with a card present transaction based on an identifier included in the second authorization request message; identifying a third expiration date for the account number, the third expiration date included in the second authorization request message; and storing the third expiration date for the account number in the database. These limitations are also part of the abstract idea identified in claim 33 without significantly more, and are similarly rejected under the same rationale as claim 33, supra.

Claims 31, 38 and 45 recite wherein the second transaction occurs before the first transaction. This limitation is also part of the abstract idea identified in claim 33 without significantly more, and is similarly rejected under the same rationale as claim 33, supra.

Claims 32, 39 and 46 recite transmitting the second authorization request message to the authorizing party; receiving an authorization response message from the authorizing party; determining that the authorization response message includes an indication that the third expiration date is incorrect or outdated; and deleting the third expiration date from the database. supra.


Claim 51: Ineligible.
The claim recites a series of acts for processing payment card transaction. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving from an authorizing party, a denial message for a card-not-present account-on-file transaction, the denial message including a denial indicator indicating that the payment transaction has been denied because of outdated information associated with an account number used to initiate the transaction; querying the database using the denial indicator to determine that the database includes updated account information associated with the account number; retrieving the updated account information from the database; generating a request message including the updated account information; and transmitting the request message including the updated account information to the authorizing party.
In order words, the claim describes a process for retrieving an updated account information for processing a transaction based on a received denial code. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic the computing device. That is, other than reciting this generic computing device, nothing in the claim precludes the limitations from Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computing device to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Further, the databases perform only their basic function of storing and retrieving information, which is common to all databases. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the (Step 2B: NO). The claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DiGioacchino (US Patent Pub. No. 2008/0301050) teaches real time account update. The method can be performed by a merchant sending a transmission to its acquirer including a request for a transaction against one account to which the merchant receives a denial or prior to receiving such a denial.  The merchant then requests information from the financial service provider who responds by sending the requested information, upon which the merchant determines whether to extend the credit. When the method is performed by a financial service provider, in response to the denial received by one merchant or prior to such denial, the financial service provider receives a transmission from the merchant including a request for information about the account.  In response, the financial service provider sends the merchant the requested information (abstract, figs. 1-7);
Beard (US Patent Pub. No. 2003/0135470) teaches a method for credit card purchases. The Credit Card Server 108 authenticates the user and checks the credit card transaction against the user's credit limit, expiration date of the credit card, etc., and sends an approval or denial message back to the user's Wireless Communications Device 102 indicating whether the transaction has been approved or denied.  If approved, Credit Card Server 108 sends an approval message via Communications Channel 118 and the Public Switched Telephone Network .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691